Case 2:19-cv-12634-DPH-EAS ECF No. 18 filed 09/30/20         PageID.143    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BRYAN ALLEN CARY #269436,

             Plaintiff,

                                          CASE NO. 19-CV-12634
v.                                        HONORABLE DENISE PAGE HOOD

PAROLE BOARD, ET AL.,

          Defendants.
___________________________/

          ORDER DENYING MOTION FOR RECONSIDERATION

      This matter is before the Court on Plaintiff’s Motion for Reconsideration filed

January 13, 2020, which is denied for the reasons set forth below.

      On November 18, 2019, the Court entered an Denying Plaintiff’s Motion to

Proceed Without Prepayment of the Filing Fee and Dismissing the Complaint Without

Prejudice to Plaintiff filing a complaint with payment of the filing fee. (ECF No. 15)

Plaintiff’s Complaint was dismissed under the “three strike” provision in 28 U.S.C.

§ 1915(g), having filed four previously-dismissed actions.

      An amendment of an order after a judgment has been entered is governed by

Rule 59(e) of the Federal Rules of Civil Procedure. Rule 59(e) provides that any

motion to alter or amend a judgment shall be filed no later than 28 days after entry of

the judgment. Fed. R. Civ. P. 59(e). Motions to alter or amend judgment may be
Case 2:19-cv-12634-DPH-EAS ECF No. 18 filed 09/30/20         PageID.144     Page 2 of 3




granted if there is a clear error of law, newly discovered evidence, an intervening

change in controlling law or to prevent manifest injustice. GenCorp., Inc. v. American

Int’l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999). The Local Rules of the Eastern

District of Michigan provide that any motion for reconsideration must be filed within

14 days after entry of the judgment or order. E.D. Mich. LR 7.1(h)(1). No response

to the motion and no oral argument thereon shall be allowed unless the Court orders

otherwise. E.D. Mich. LR 7.1(h)(2). The Local Rule further states:

             (3) Grounds. Generally, and without restricting the
             court’s discretion, the court will not grant motions for
             rehearing or reconsideration that merely present the same
             issues ruled upon by the court, either expressly or by
             reasonable implication. The movant must not only
             demonstrate a palpable defect by which the court and the
             parties and other persons entitled to be heard on the motion
             have been misled but also show that correcting the defect
             will result in a different disposition of the case.

E.D. Mich. LR 7.1(h)(3). A motion for reconsideration is not a vehicle to re-hash old

arguments, or to proffer new arguments or evidence that the movant could have

brought up earlier. Sault Ste. Marie Tribe v. Engler, 146 F.3d 367, 374 (6th Cir.

1998)(motions under Fed.R.Civ.P. 59(e) “are aimed at re consideration, not initial

consideration”)(citing FDIC v. World Universal Inc., 978 F.2d 10, 16 (1st Cir.1992)).

      The Court finds Plaintiff’s Motion for Reconsideration is untimely and merely

re-hashes the same arguments raised in his previous submissions to support his claim


                                          2
Case 2:19-cv-12634-DPH-EAS ECF No. 18 filed 09/30/20         PageID.145   Page 3 of 3




that the Parole Board Members erred in denying his parole. Plaintiff has not

demonstrated a palpable defect by which the Court was misled in its previous finding

that Plaintiff is not under imminent danger of serious physical injury because he

alleges only deficiencies in parole violation proceedings.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Reconsideration (ECF No. 17) is

DENIED.

      IT IS FURTHER ORDERED that any appeal from this Court’s Order is

frivolous and not taken in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United

States, 369 U.S. 438, 445 (1962), McGore v. Wrigglesworth, 114 F.3d 601, 610-11

(6th Cir. 1997).



                                       s/Denise Page Hood
                                       DENISE PAGE HOOD
                                       Chief Judge
                                       United States District Court
DATED: September 30, 2020




                                          3
